 


109 HRES 541 EH: Honoring Drs. Roy J. Glauber, John L. Hall, and Theodor W. Hänsch for being awarded the Nobel Prize in Physics for 2005, and Drs. Yves Chauvin, Robert H. Grubbs, and Richard R. Schrock for being awarded the Nobel Prize in Chemistry for 2005, and for other purposes.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 541 
In the House of Representatives, U. S.,

April 5, 2006
 
RESOLUTION 
Honoring Drs. Roy J. Glauber, John L. Hall, and Theodor W. Hänsch for being awarded the Nobel Prize in Physics for 2005, and Drs. Yves Chauvin, Robert H. Grubbs, and Richard R. Schrock for being awarded the Nobel Prize in Chemistry for 2005, and for other purposes. 
 
 
Whereas on October 10, 2005, the Royal Swedish Academy of Sciences awarded the Nobel Prize in Physics for 2005 to Drs. Roy J. Glauber, John L. Hall, and Theodor W. Hänsch for their pioneering discoveries in the field of optics; 
Whereas their contributions to the quantum theory of optical coherence and development of laser-based precision spectroscopy, including the optical frequency comb technique, has led to improvements in the accuracy of precision instruments such as GPS locators, atomic clocks, and navigation systems; 
Whereas John L. Hall recently retired from a long career with the National Institute of Standards and Technology (NIST), Quantum Physics Division, and was one of the founding fellows of the JILA, a joint Federal lab/university cooperative effort supporting research and post-graduate training; 
Whereas the NIST, founded in 1901, and its laboratories and collaborations with academia have contributed to the achievements of present and past Nobel Prize winners by supporting research that strengthens the global economic competitiveness of the United States through the development of technologies, measurement methods, and standards;  
Whereas John L. Hall is one of three NIST researchers to have received a Nobel Prize; 
Whereas on October 10, 2005, the Royal Swedish Academy of Sciences awarded the Nobel Prize in Chemistry for 2005 to Drs. Yves Chauvin, Robert H. Grubbs, and Richard R. Schrock for their pioneering discoveries in the field of organic chemistry; 
Whereas their research on metathesis reactions and the development of the metathesis method in organic synthesis has resulted in a major advance for green chemistry and the development of pharmaceuticals that can be made through methods that are more efficient and generate fewer hazardous wastes: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors Drs. Roy J. Glauber, John L. Hall, and Theodor W. Hänsch; 
(2)recognizes and honors Drs. Yves Chauvin, Robert H. Grubbs, and Richard R. Schrock; and 
(3)acknowledges the importance of National Institute of Standards and Technology research and its contributions to United States industry, academia, and government. 
 
Karen L. HaasClerk.
